Detailed Action
This action is in response to Applicant's communications filed 23 November 2021.
Claim(s) 1-2, 11, 13, 15, 19-21 was/were amended.  Claim(s) 5 and 17 was/were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1-4, 6-16, and 18-21are pending in this Application.
The rejections under 35 USC §103 have been withdrawn in light of the amendments and arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
The following is an examiner's statement of reasons for allowance: Claims 1-4, 6-16, and 18-21 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From Independent claims 1, 13, 20, and 21:
	quantizing the network parameters using the determined diagonals as weights for network parameters in Hessian-weighted k-means clustering for network parameter clustering such that the network parameters of all the layers of the deep neural network are quantized together at once

From Independent claims 11 and 19:
quantizing the network parameters using the second moment estimates as weights for the network parameters such that the network parameters of all the layers of the deep neural network are quantized together at once

The closest prior art of record, Le Cun et al. (Optimal Brain Damage) teaches training a neural network using diagonals of a second-order partial derivative matrix (Hessian matrix) of a loss function of the network parameters.  Tu et al. (Reducing the Model Order of Deep Neural Networks Using Information Theory) teaches using Hessian diagonal with k-means clustering.  Han et al. (Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding) teaches compressing neural networks using quantization, codebooks, and huffman coding.  Cao et al. (Deep Quantization Network for Efficient Image Retrieval) teaches quantizing at a bottleneck layer.  Chou et al. (Entropy-constrained Vector Quantization) teaches entropy-encoded quantization systems using binary encoding.
None of these references teach the above limitation in independent claims 1, 11, 13, and 19-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-16, and 18-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES C KUO/Examiner, Art Unit 2126